office_of_chief_counsel internal_revenue_service memorandum number release date cc psi rsmith posts-127699-13 uilc date date to -------------------------------------------- small_business self-employed attn ------------------ attorney from bradford poston senior counsel branch passthroughs special industries subject effect of sec_311 disallowed losses on s_corporation basis and aaa this chief_counsel_advice responds to an email request for assistance dated date this advice may not be used or cited as precedent legend a b date date date n o ----------------------------------------------------------------------------------------------------- ----------------------------- -------------------- ----------------- ------------------- ------------------- ---------------- ---------------- posts-127699-13 p -------------- issue whether disallowed sec_311 losses should reduce a shareholder’s basis in s_corporation stock and whether the s_corporation should reduce its accumulated_adjustments_account facts the taxpayer a was formed as c_corporation on date it elected s status on date and has been operating as an s_corporation since that time on date a redeemed transferred corporate-owned real_estate to b which is taxed as a partnership the real estate’s net_book_value and tax adjusted_basis was dollar_figuren however because of the economic recession at the time of the transfer the fair_market_value of the real_estate was dollar_figureo the shareholders did not reduce stock basis and a did not reduce its aaa by the dollar_figurep unrecognized losses attributable to the real_estate transfer law sec_311 provides that except as provided in sec_311 no gain_or_loss shall be recognized to a corporation on the distribution not in complete_liquidation with respect to its stock of - its stock or rights to stock or property sec_1366 provides that in determining the tax under chapter of a shareholder for the shareholder's taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies or of a_trust or estate which terminates before the end of the corporation's taxable_year there shall be taken into account the shareholder's pro_rata share of the corporation's-- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1367 provides that the basis of each shareholder's stock in an s_corporation shall be decreased for any period but not below zero by the sum of the following items determined with respect to the shareholder for such period a distributions by the corporation which were not includible in the income of the shareholder by reason of sec_1368 sec_1 the title for the real_estate passed directly from a to b however on its form_1120s a treated the transfer as a distribution_of_property to the shareholders who then contributed the property to b the shareholders of a owned b in the same proportion irs examination has not challenged this treatment of the distribution posts-127699-13 b the items of loss and deduction described in subparagraph a of sec_1366 c any nonseparately computed loss determined under subparagraph b of sec_1366 d any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to capital_account and e the amount of the shareholder's deduction for depletion for any oil_and_gas property held by the s_corporation to the extent such deduction does not exceed the proportionate share of the adjusted_basis of such property allocated to such shareholder under sec_613a sec_1_1367-1 provides that for purposes of sec_1367 expenses of the corporation not deductible in computing its taxable_income and not properly chargeable to a capital_account noncapital nondeductible expenses are only those items for which no loss or deduction is allowable and do not include items the deduction for which is deferred to a later taxable_year examples of noncapital nondeductible expenses include but are not limited to the following illegal_bribes_kickbacks_and_other_payments not deductible under sec_162 fines and penalties not deductible under sec_162 expenses and interest relating to tax-exempt_income under sec_265 losses for which the deduction is disallowed under sec_267 the portion of meals and entertainment_expenses disallowed under sec_274 and the two-thirds portion of treble_damages paid for violating antitrust laws not deductible under sec_162 sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply shall be treated in the manner provided in subsection b or c whichever applies sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation which has no accumulated earnings and profits-- the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock if the amount of the distribution exceeds the adjusted_basis of the stock such excess shall be treated as gain from the sale_or_exchange of property sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation which has accumulated earnings and profits-- that portion of the distribution which does not exceed the accumulated_adjustments_account shall be treated in the manner provided by subsection b that portion of the distribution which remains after the application of paragraph shall be treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of the s_corporation any portion of the distribution remaining after the application of paragraph of this subsection shall be treated in the manner provided by subsection b posts-127699-13 sec_1368 provides that sec_1368 and c shall be applied by taking into account to the extent proper - the adjustments to the basis of the shareholder’s stock described in sec_1367 and the adjustments to the accumulated_adjustments_account which are required by sec_1368 in the case of any distribution made during any taxable_year the adjusted_basis of the stock shall be determined with regard to the adjustments provided in paragraph of sec_1367 a for the taxable_year sec_1368 provides that the term accumulated_adjustments_account means an account of the s_corporation which is adjusted for the s_period in a manner similar to the adjustments under sec_1367 except that no adjustment shall be made for income and related expenses which is exempt from tax under title_26 and the phrase but not below zero shall be disregarded in sec_1367 a and no adjustment shall be made for federal taxes attributable to any taxable_year in which the corporation was a c_corporation sec_1_1368-2 provides that the aaa is decreased for the taxable_year of the corporation by the sum of the following items with respect to the corporation for the taxable year- a the items of loss or deduction described in sec_1366 b any nonseparately computed loss determined under sec_1366 c any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to a capital_account other than-- federal taxes attributable to any taxable_year in which the corporation was a c_corporation and expenses related to income that is exempt from tax and d the sum of the shareholders' deductions for depletion for any oil or gas property held by the corporation described in sec_1367 sec_1371 provides that except as otherwise provided in title_26 and except to the extent inconsistent with subchapter_s subchapter_c shall apply to an s_corporation and its shareholders analysis the question posed here is whether a taxpayer’s disallowed sec_311 losses should reduce a shareholder’s basis in s_corporation stock and whether the s_corporation should reduce its accumulated_adjustments_account as a threshold matter we note that sec_311 does apply to s_corporations because of sec_1371 which states that the c_corporation rules apply to s_corporations unless they are inconsistent with subchapter_s james s eustice joel d kuntz federal income_taxation of s_corporations at dollar_figure although an s_corporation generally computes its gross_income as an individual such a corporation may nevertheless qualify under the nonrecognition rules in subchapter_c that apply to corporations sec_1371 provides that ‘subchapter c shall apply to an s_corporation and its shareholders’ except to the extent that subchapter_c is inconsistent with posts-127699-13 sec_1367 provides that a non-deductible non-capital expense will reduce a shareholder’s stock basis but does not explicitly list sec_311 losses as non-deductible non-capital expenses therefore we must look to general tax policy and practical considerations to determine whether sec_311 losses should reduce a shareholder’s basis in s_corporation stock and s_corporation aaa the following simple examples illustrate how disallowed sec_311 losses could be treated and how that affects subsequent matters relating to the s_corporation the shareholder or the distributed property shareholder is the sole shareholder of the s_corporation example shareholder forms s corp in year by contributing asset a worth dollar_figure shareholder has dollar_figure basis in his stock and s corp has dollar_figure basis in asset a in the hands of the s corp asset a loses dollar_figure of value and is now worth dollar_figure in year s corp distributes asset a still worth dollar_figure to shareholder shareholder’s basis is reduced to dollar_figure and he takes asset a with basis of dollar_figure its fmv if shareholder is required to also reduce his basis for the disallowed sec_311 loss his new basis in s corp is next shareholder liquidates s corp he received no proceeds since s corp has no cash or other assets if shareholder is not required to reduce his basis by the disallowed sec_311 loss he has dollar_figure basis in his stock for which he receives a capital_loss otherwise he has no basis and there is no tax effect to the liquidation of s corp asset a’s dollar_figure depreciation is lost compare if rather than distributing the property directly to shareholder s corp sold the property to a third party for dollar_figure s corp would have a dollar_figure capital_loss which would flow through to shareholder reducing his basis to dollar_figure then s corp could distribute the dollar_figure to shareholder secondary sources most treatises state that sec_311 losses reduce aaa and shareholder basis samuel p starr horacio e sobol 731-2nd t m s_corporations operations at a- in the case of a distribution of depreciated_property corporations are prohibited from recognizing loss under sec_311 in plr an s_corporation distributed appreciated and depreciated passive_income property to reduce its exposure to a termination under sec_1362 the subchapter_s and except as otherwise provided in the code thus an s_corporation should be able to avoid gross_income under the following provisions in subchapter_c for example sec_311 and sec_311 distributions of a corporation's own obligation posts-127699-13 irs ruled that the distributing_corporation would recognize gain under sec_311 on the distribution of appreciated_property but no loss would be recognized with respect to the depreciated_property distributions further the amount of the distribution was determined to be the total of any cash and the fair_market_value of any property distributed although not stated in the ruling the aaa would be reduced by the fair_market_value of the distribution in addition the aaa would be decreased by any loss not allowable under sec_311 with respect to the depreciated_property analogy to consolidated_returns sec_1367 requires s_corporation shareholders to reduce basis for nondeductible noncapital expenses we note that subchapter_c does not have a concept of a nondeductible noncapital expense but the investment_adjustment regulations in subchapter_a consolidated_returns directly address the question the purpose of the investment_adjustment rules is to treat the members of a consolidated_group as a single entity so that consolidated_taxable_income reflects the group’s income sec_1_1502-32 thus a member’s basis in a subsidiary’s stock is increased by positive adjustments and decreased by negative adjustments sec_1_1502-32 one of these negative adjustments is for noncapital nondeductible expenses sec_1_1502-32 the first two sentences of sec_1_1502-32 provide that in general s’s a subsidiary’s noncapital nondeductible expenses are its deductions and losses that are taken into account but permanently disallowed or eliminated under applicable law in determining its taxable_income or loss and that decrease directly or indirectly the basis of its assets or an equivalent amount for example s’s federal taxes described in sec_275 and loss not recognized under sec_311 are noncapital nondeductible expenses thus a member’s basis in its subsidiary stock is reduced by the amount of the sec_311 loss see eg sec_1_1502-13 ex d policy consideration sec_3 see also james s eustice joel d kuntz federal income_taxation of s_corporations at dollar_figure if the corporation distributes property that is worth less than the basis the corporation generally does not recognize the loss thus no loss passes through to the shareholders the shareholders obtain a step-down in basis without any compensating tax_benefit richard d blau et al s_corporations federal taxation at same distributing property to s_corporation shareholders case study the tax adviser albert b ellentuck ed published date same 1120s deskbook 20th edition chapter 21g distributing property to shareholders 20xx wl same but see robert w jamison s_corporation taxation edition the disallowed loss does not reduce stock basis or aaa posts-127699-13 often losses are delayed rather than permanently disallowed for example sec_267 sec_336 sec_465 sec_469 sec_704 and sec_1091 all restrict a taxpayer’s ability to make an immediate use of a loss from an activity but allow the loss to be used in the future under certain circumstances however sometimes losses are permanently disallowed such as sec_1_1366-2 nontransferability of losses from a shareholder to another person in the subchapter_c context sec_311 is a permanent loss disallowance furthermore sec_1371 provides that subchapter_c shall apply to an s_corporation and its shareholders to the extent that it is consistent with subchapter_s conclusion disallowed sec_311 losses will be treated as non-deductible non-capital expenses pursuant to sec_1367 thus a sec_311 loss will reduce shareholders’ bases in s_corporation stock and the s_corporation must reduce its accumulated_adjustments_account this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
